DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 08/08/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 12, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kummel et al (USP 10,113,151 B2), in view of LeDoux et al (US 2012/0258540 A1), further in view of Li et al (US 2017/0246288 A1) and further in view of Audrieth et al (USP 2,544,772).
Kummel taught [claim 1] a method of preparing a formulation comprising a viral particle encapsulated in a liposome, the method comprising mixing lecithin (reads on at least one lipid) (lipid bilayer taught at [col 3, line 47; col 11, line 25]), cholesterol (reads on a co-lipid) and PEG (reads on a hydrophilic compound, as claimed; a polyalkylene oxide, as elected) in an organic solvent; mixing the lipid mixture with virus particles to form multilamellar vesicles (e.g., liposome) (reads on an enveloping composition); and, sonicating the vesicles, thereby forming a formulation with recombinant virus particles encapsulated in the liposomes (reads on encompassing a virus within an enveloping structure). 
DSPE-PEG was taught [Figures 2B, 2D; col 6, line 25] (reads on at least one lipid conjugated with at least one hydrophilic compound). In some embodiments, targeting was employed to reach targets of interest (i.e., tumor, organ, etc.) (reads on a region of interest), for tumor treatment [col 11, lines 3-23; col 12, lines 6-19].
Kummel generally taught lipid conjugates as discussed, however, was silent oleic acid as the lipid, as instantly elected; Kummel was silent the conjugate formed via a cleavable linkage, as recited in claim 1. Kummel generally taught virus particles as discussed, however, was silent poxviridae, as instantly elected. 
LeDoux taught lipid compositions (e.g., liposome) [0145] comprising water [0047] and lipid conjugates [abstract]. Lipid conjugates comprised oleic acid, well known and understood by those of skill in the art, as the lipid of the conjugate [0068-0069, 0073]. Functionalized PEG-lipid conjugates were also taught [0082-0085, 0097-0098]. The lipid conjugates were used with vaccinia virus (e.g., a poxviridae) [0066]. 
Li taught multilamellar lipid vesicle compositions [abstract]. Said vesicles comprised thiol-PEG [0110] and thiol-functionalized hydrazine, where functionalization allowed covalent attachment (of a hydrophilic compound) to a lipid [0142, 0146-0147, 0149].
Audrieth taught [Example II] that oleic acid reacts, in the presence of water and heat,  with hydrazine hydrate. 
Since Kummel generally taught lipid conjugates and viral particles, it would have been prima facie obvious to one of ordinary skill in the art to include, within Kummel, oleic acid and vaccinia virus, as taught by LeDoux. It is prima facie obvious to select a known material (oleic acid) for incorporation into a lipid conjugate, based on its recognized suitability for the intended use as a known (and understood) lipid of lipid conjugates, as taught by LeDoux [0068-0069, 0073]. Furthermore, it is prima facie obvious to select vaccinia for incorporation into a composition, based in its recognized suitability for the intended use as a virus, as taught by LeDoux [0066].
Since functionalized PEG-lipid conjugates were taught by the combined Kummel and LeDoux, it would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings, functionalized hydrazine, as taught by Li. The skilled artisan would have been motivated to allow covalent attachment between the lipid (e.g., LeDoux’s oleic acid) and the hydrophilic compound (e.g., the PEG of Kummel and LeDoux), as taught by Li [0110, 0142, 0146-0147, 0149]. The skilled artisan would have been motivated to include, within Kummel and LeDoux, Li’s hydrazine, guided by Audrieth’s teachings that oleic acid and hydrazine react [Audrieth at Example II].
Kummel, in view of LeDoux, Li and Audrieth, reads on claims 1-3, 5, 7-8, 12, 14-16 and 19-20.
Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive.
Applicant argued that Kummel, LeDoux, Li and Audrieth do not suggest or disclose modification of a virus with an enveloping composition comprising oleic acid conjugated with a hydrophilic compound through a cleavable linkage. Applicant argued that the fact that hydrazine is a functional group that may react with another functional group, does not lead the skilled artisan to modify Kummel and LeDoux. Applicant argued impermissible hindsight in the rejection of the claims.
The Examiner disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Furthermore, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See MPEP 2145. 
In the instant case, Kummel generally taught lipid conjugates and viral encapsulated liposomes. LeDoux taught both lipid (e.g., oleic acid) conjugates and functionalized PEG-lipid conjugates.  Li taught vesicles comprising thiol-Peg and thiol-hydrazine; Li also taught that hydrophilic compounds (e.g., PEG) attach to lipid vesicles through hydrazine. Finally, Audrieth taught that oleic acid reacts with hydrazine. The ordinarily skilled artisan, guided by the combination of the prior art, could form a virus-encapsulated liposome (Kummel) comprising oleic acid as the lipid of the liposome (LeDoux), conjugated to polyethylene glycol (Li) through a hydrazine bond (Audrieth), thereby arriving at the claimed invention with a reasonable expectation of success.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kummel et al (USP 10,113,151 B2), in view of LeDoux et al (US 2012/0258540 A1), further in view of Li et al (US 2017/0246288 A1), further in view of Audrieth et al (USP 2,544,772) and further in view of Liu et al (Viruses, 2014, 6, 3787-3808).
The 35 U.S.C. 103 rejection over Kummel, LeDoux, Li and Audrieth was previously discussed. As discussed, the combination of Kummel and LeDoux taught lipid conjugates encapsulating viral particles (Kummel), where the lipid conjugates were used with vaccinia virus (LeDoux).
However, the combined teachings of the art were not specific the virus as a mature vaccinia virus, as recited in claim 11.
Liu taught [section 1, 1st and 2nd paragraphs] that vaccinia virus is one of the most intensively studied members of the poxvirus family, primarily as a consequence of its unprecedented success as a live viral vaccine for smallpox, which mitigated eradication of the disease. Vaccinia virus has complex virion morphology. The replication cycle commences with activation and expression of the viral gene, then core dissolution and DNA replication, before crescent membrane formation. Crescent membranes assemble into immature virions, which then undergo virion maturation. The maturation process facilitates the rational creation of safer and more efficient viral vector platforms.
It would have been prima facie obvious to one of ordinary skill in the art to include mature vaccinia virus within the combined teachings of Kummel, LeDoux, Li and Audrieth. The ordinarily skilled artisan would have been motivated to facilitate the rational creation of safer and more efficient viral vector platforms, as taught by Liu [section 1, 1st and 2nd paragraphs].
Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive.
Applicant argued that Liu does not overcome the deficiencies of Kummel, LeDoux, Li and Audrieth, to which the Examiner responds that the combination of Kummel, LeDoux, Li and Audrieth is not considered deficient (see the above rejection and discussion over the combined Kummel, LeDoux, Li and Audrieth).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612